     Case 2:19-cv-07408-DMG-SK Document 37 Filed 01/04/21 Page 1 of 2 Page ID #:266




1                                                                           JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11    BRIAN WHITAKER,                        ) Case No. CV 19-7408-DMG (SKx)
                                             )
12                           Plaintiff,      )
                                             )
13               v.                          ) JUDGMENT
                                             )
14                                           )
       DAR FRANKLIN, LLC;                    )
15     THE OAKS GOURMET MARKET,              )
                                             )
16     LLC,                                  )
                             Defendants.     )
17                                           )
                                             )
18                                           )
19
20
21
22
23
24
25
26
27
28



                                             -1-
     Case 2:19-cv-07408-DMG-SK Document 37 Filed 01/04/21 Page 2 of 2 Page ID #:267




1
2
3
4           This Court having granted in part and denied in part Plaintiff Brian Whitaker’s
5     Motion for Summary Judgment by Order dated November 12, 2020, and Plaintiff having
6     filed a notice of voluntary abandonment of the remaining portion of his claim on
7     December 4, 2018,
8           IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
9     favor of Plaintiff and against Defendants Dar Franklin, LLC and The Oaks Gourmet
10    Market LLC. Defendants are ORDERED to provide ADA-compliant dining tables, sales
11    counter, and restroom mirror at The Oaks Gourmet, located 1915 N. Bronson Avenue,
12    Los Angeles, California.
13
14    DATED: January 4, 2021
15                                                           DOLLY M. GEE
16                                                   UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
